The difference between the instruction given and that refused in this case, seems to be more verbal than real.
If one were to go into a nice examination of the terms employed, the instruction given wound seem to be as favorable, to say the least, to the defendant as that requested. It is possible to suppose that one may have the means of knowing a given fact, and still not know it, for the reason that he does not make use of the means of knowledge at his command, while one can hardly have reasonable ground to believe in the existence of a fact without both having and using some means of knowledge concerning it. But, without going into any subtleties, it seems to me the instruction given was sufficiently favorable to the defendant. It was right, and, upon the facts stated, was all that was called for by the case.
Exceptions overruled. *Page 502